Miller, J.
— It was held by this court, in the case of Thompson v. Reed, 29 Iowa, 117, and Hunt v. Free, *505id. 156, that the circuit court has no jurisdiction to issue the writ of certiorari; that the “proceeding” is “special,” and not a “ civil action,” and that the act creating tbe circuit court bad not conferred jurisdiction upon tbat court to issue this writ. According to tbe bolding in those cases, it follows tbat tbe circuit court erred in overruling tbe motion to dismiss on tbat ground. As tbe judgment must be reversed and tbe proceeding dismissed, for this reason we need not notice tbe other errors assigned.
Revérsed.